Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2004

USA v. Stile
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2017




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Stile" (2004). 2004 Decisions. Paper 805.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/805


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No: 03-2017
                                      ____________

                           UNITED STATES OF AMERICA


                                            v.

                             AUGUST JOHN STILE, JR.

                                      AUGUST STILE,
                                           Appellant
                                 _________________

                   Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 01-cr-00102)
                   District Judge: Honorable Richard P. Conaboy


                       Submitted Under Third Circuit LAR 34.1(a)
                                 on February 10, 2004

          Before: SCIRICA,Chief Judge, ROTH and M cKEE, Circuit Judges


                            (Filed:    April 20, 2004    )




                                       OPINION




ROTH, Circuit Judge:
       This appeal follows a jury trial at which the appellant, August John Stile, Jr., was

convicted on two counts of wire fraud in violation of 18 U.S.C. § 1343; one count of mail

fraud in violation of 18 U.S.C. § 1341; one count of bank fraud in violation of 18 U.S.C.

§ 1344; and three counts of engaging in monetary transactions in property derived from

specified unlawful activity in violation of 18 U.S.C. § 1957. Following his conviction,

Stile was sentenced to forty-six months in prison followed by a five-year term of

supervised release. Stile contends on appeal that (1) the District Court erred in charging

the jury as to the proper manner to create a valid power of attorney and (2) the United

States was improperly permitted to introduce evidence of Stile’s bad character.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review for plain

error jury instructions to which no objection was preserved at trial, see United States v.

Antico, 275 F.3d 245, 265 (3d Cir. 2001), and will uphold the admission of evidence to

which objection was waived so long as the waiver was “an intentional relinquishment of a

known right.” United States ex rel. O’Connor v. State of New Jersey, 405 F.2d 632, 634

n.2 (3d Cir. 1969) (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). See United

States v. Olano, 507 U.S. 725, 733 (1993).

       Following his indictment, on May 29, 2002, Stile filed a motion in limine seeking

to exclude certain testimony he characterized as other bad acts evidence, alleging that it

was being offered solely to establish his bad character. This evidence tended to show that

Stile had engaged in a pattern of writing bad checks and had used for himself money



                                              2
provided to him for investments. After a brief in opposition was filed by the government,

the court held a telephone conference on the motion. On July 19, 2002, after additional

discussions between the parties, Stile withdrew the motion in limine.

       Thereafter, at trial, the District Court charged the jury on the proper way to execute

a valid power of attorney, as was stipulated by the parties. The court noted the parties’

stipulation to the jury stating, “they agreed on the law about powers of attorney as I read

to you, that that is the only way that a legitimate power of attorney can be executed under

the laws of Pennsylvania.” After stating to the jury that there was no charge of violating

the law with respect to the power of attorney, the court outlined the charges in the

indictment, the elements of those offenses, and instructed the jury on Stile’s good faith

defense.

       Stile argues that the District Court’s jury instruction on the proper manner to create

a valid power of attorney was error and that it had the effect of precluding the jury from

considering his good faith defense. Specifically, Stile takes issue with the court’s

characterization that creating a power of attorney in a manner other then that indicated by

the law in Pennsylvania would be “inappropriate and improper” and to execute a power of

attorney in another way would be “wrong and unlawful.”

       Stile did not object to the instruction and, thus, waived the issue absent plain error.

Antico, 275 F.3d at 265. The record shows that it was made clear to the jury that Stile

was not on trial for creating an invalid power of attorney, as is specifically indicated in



                                              3
the jury charge. Furthermore, the court advised the jury as to the elements of each of the

crimes charged, instructed the jury on Stile’s good faith defense, and told the jury that, in

order to prove the charges in the indictment, the government was required to prove

beyond a reasonable doubt that Stile was not acting in good faith. Because no objection

was made to the jury charge and a review of the entire charge shows no plain error in the

court’s jury instruction, we hold that the District Court did not commit error in instructing

the jury.

       Stile also alleges plain error at trial due to the governments introduction of other

bad acts evidence. However, by withdrawing his motion in limine and failing to object at

trial, Stile has waived this issue as it constitutes “an intentional relinquishment of a

known right.” Olano, 507 U.S. at 733.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                               4